993 A.2d 871 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Howard W. CALLOWAY, Petitioner.
No. 334 MAL 2008
Supreme Court of Pennsylvania.
April 26, 2010.


*872 ORDER

PER CURIAM.
AND NOW, this 26th day of April, 2010, the Petition for Allowance of Appeal is GRANTED. The Superior Court's Order is REVERSED, and Petitioner's judgment of sentence is VACATED. The matter is REMANDED to the trial court for resentencing pursuant to this Court's decision in Commonwealth v. Haag, 603 Pa. 46, 981 A.2d 902 (2009).
Petitioner's Motion to Consolidate Petitions for Allowance of Appeal is DENIED.